ORDER AND REASONS
FELDMAN, District Judge.
On July 1, 1987 the Court denied the motion of Bank of the South to dismiss this bankruptcy appeal and accepted the contrary argument that an appeal filed within ten days of notice of the entry of judgment was timely. That ruling was in error. Bank of the South has reurged its motion to dismiss and the Court finds that it is correct as a matter of law. Accordingly, the Court’s prior Minute Entry of July 1, 1987 is hereby RESCINDED and REVOKED, and the motion to dismiss the appeal filed by Bank of the South is GRANTED.
Bankruptcy Rule 8002 establishes the inflexible rule that a bankruptcy appeal must be filed within ten days from the entry of judgment or this Court lacks jurisdiction to entertain such an appeal. Matter of Robinson, 640 F.2d 737 (5th Cir.1981). Lack of notice of the entry of judgment does not extend the time for appeal. See Bankruptcy Rule 9022(a); In re Boanca Realty, Inc., 747 F.2d 816 (1 Cir.1984). Accordingly, this Court’s prior Order was in error and this appeal is dismissed.